 Case 6:18-cv-01746-PGB-TBS Document 9 Filed 11/13/18 Page 1 of 1 PageID 31



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

MATT MORGAN,

                       Plaintiff,

v.                                                  Case No: 6:18-cv-1746-Orl-40TBS

CAPITAL ALLIANCE GROUP,

                 Defendant.
___________________________________

                                    ENTRY OF DEFAULT

       Pursuant to Fed.R.Civ.P. 55(a), default is entered against the defendant CAPITAL

ALLIANCE GROUP in Orlando, Florida on the 13th day of November, 2018.



                                         ELIZABETH M. WARREN, CLERK


                                         s/RO, Deputy Clerk


Copies furnished to:

Counsel of Record
